Citation Nr: 1535727	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for the period from March 29, 2007 to July 12, 2011, and a rating in excess of 10 percent thereafter for left knee strain.

2.  Entitlement to an initial rating higher than 10 percent for strain superimposed on acromioclavicular joint disease of the left shoulder.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for residuals a left fifth finger dislocation.

5.  Entitlement to service connection for a right ring finger disorder.

6.  Entitlement to service connection for a right ankle disorder, claimed as right ankle strain with a history of a strain.

7.  Entitlement to service connection for a right foot disorder.

8.  Entitlement to service connection for a right shoulder disorder, to include right shoulder recurrent traumatic dislocations, including postoperative open Bankart capsulorrhaphy.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for left arm radial nerve palsy residuals.

11.  Entitlement to service connection for a right hand fracture and contusion residuals, including third and fourth metacarpal fractures.

12.  Entitlement to service connection for a right femur fracture residuals, claimed as hip, thigh, leg and knee conditions.

13.  Entitlement to service connection for a right big toe disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from June 1986 to June 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for a left knee strain and a left shoulder strain superimposed on acromioclavicular joint disease and assigned an initial, 0 percent ( noncompensable) rating for each disability, effective March 29, 2007.  In that rating decision, the RO  also denied service connection for right shoulder recurrent traumatic dislocations, groin muscle damage, right hand fractures and contusions residuals, status-post right femur fracture with right knee pain, right ankle condition, residuals of a left fifth finger fracture, left arm radial nerve palsy, a lumbosacral strain, a right big toe dislocation, a right hip condition, a right foot condition, bilateral hearing loss, asthma and chronic bronchitis.  

In an August 2008 Decision Review Officer (DRO) decision, the RO granted service connection for asthma, groin pain with a history of groin ligamentous strain and a lumbosacral strain.

Also, the Veteran's claim for a higher initial rating for a strain superimposed on acromioclavicular joint disease of the left shoulder was partially granted and a 10 percent rating was awarded, effective October 3, 2007.  
In January 2011, the RO, inter alia, determined that there had been clear and unmistakable error in the August 2008 decision and awarded a 10 percent rating for a strain superimposed on acromioclavicular joint disease of the left shoulder for the period from March 29, 2007 through  October 3, 2007.   As a higher rating for the left shoulder is assignable, the claim for higher rating remains viable on appeal. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2011, the RO, inter alia, partially granted the Veteran's claim for an increased rating for a left knee strain and awarded a 10 percent rating, effective July 12, 2011.  As the Veteran was not granted the full benefit sought, the matter of higher ratings at each stage for left knee strain (as reflected on the title page)  remains before the Board.  See AB, supra.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; ; a transcript of the hearing has been associated with the claims file.  The Veteran requested a copy of this hearing transcript in August 2012 and one was provided to him in June 2013.

In August 2012, the Veteran requested a new hearing before a Veterans Law Judge, citing dissatisfaction with his representative at the June 2012 hearing.  The undersigned Veterans Law Judge granted this request in October 2013.

In June 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development, namely for the RO to schedule a hearing.  As discussed in more detail below, the hearing notice was returned as undeliverable.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The Board's decision on the claims for service connection for chronic bronchitis, residuals of a left fifth finger dislocation, a right ring finger disorder and a right ankle disorder are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran has asserted experiencing chronic bronchitis due to  service, pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, chronic bronchitis.

3.  Although the Veteran has asserted experiencing  a left fifth finger dislocation due  pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had residuals of a left fifth finger dislocation.

4.  Although the Veteran has asserted experiencing a right ring finger disorder due to service, pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a right ring finger disorder.

5.  Although the Veteran has asserted experiencing a right ankle disorder due to service, pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, an ankle disorder.

6.  Although the Veteran has asserted experiencing a right foot disorder due to  service, pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a foot disorder.

7.  A right shoulder disorder was   not shown in service or for many years thereafter, there are no credible lay assertions of continuity of right shoulder symptoms since service., and  there is no persuasive medical evidence or opinion establishing a relationship between current right shoulder  disability and the Veteran's service.
8.  A right big toe disorder was  not shown in service or for many years thereafter, there are no credible lay assertions of continuity of right big toe symptoms since service, there is no persuasive medical evidence or opinion establishing a relationship between current right toe disability and the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic bronchitis are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.            §§ 3.102, 3.159, 3.303 (2015). 

2.  The criteria for service connection for residuals of a left fifth finger dislocation are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

3.  The criteria for service connection for a right ring finger disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.       §§ 3.102, 3.159, 3.303 (2015). 

4.  The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.             §§ 3.102, 3.159, 3.303 (2015). 

5.  The criteria for service connection for a right foot disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.            §§ 3.102, 3.159, 3.303 (2015). 

6.  The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.            §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


7.  The criteria for service connection for a right big toe disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.            §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2007 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection on a direct basis.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Pertinent medical evidence associated with the claims file consists of service treatment records and Social Security Administration records, as well as VA and private treatment records and the reports of VA examination.  Also of record and considered in connection with the claims herein decided are the transcripts of the Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action to develop the record in connection with these claims, prior to appellate consideration, is required.

As noted above, the Veteran had an opportunity to orally set forth his contentions during the June 2012 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the Board hearing, the undersigned enumerated the issues on appeal.  Testimony was elicited as to the Veteran's  in and post-service symptoms as well as the injuries he sustained during his 1984 motorcycle accident.  The hearing transcript also reflects exchanges between the Veteran, his representative, and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claims.  Therefore, not only was the issues "explained . . . in terms of the scope of the claim for benefits. " but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, on these facts, such omission is harmless.  Here, nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to the claims decided herein was warranted.

Notably, the Veteran subsequently requested a new hearing before a Veterans Law Judge due to dissatisfaction with his representative; the undersigned granted this request in October 2013.  The Board remanded the instant matters in June 2014 so that the requested hearing could be scheduled.  The AOJ then subsequently attempted to schedule this hearing using the Veteran's mailing address of record.  See 38 C.F.R. § 3.1 (q) (notice means written notice sent to a claimant or payee at his or her latest address of record).   However, all such mail to the Veteran was returned to VA by the United States Postal Service as "Return to Sender, Attempted-Not Known, Unable to Forward" in August 2014 and September 2014.  

Although the Veteran's representative requested that VA again remand the instant matters to reschedule the requested hearing in its April 2015 Informal Hearing Presentation, neither the Veteran nor his representative has provided an updated mailing address for the Veteran.  While VA has a duty to assist the Veteran in the development of his claim, that duty is not limitless, neither is it always a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Indeed, the Veteran has an obligation to keep VA apprised of his whereabouts, including his current address.  See Jones v. West, 12 Vet. App. 98 (1998).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Under these circumstances, the Board finds that no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As noted, a claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

A.  Chronic Bronchitis, Left Fifth Finger Dislocation Residuals, Right Ring Finger, Right Ankle Disorder and Right Foot Disorder

The Veteran generally contends that service connection for chronic bronchitis and a right foot disorder are warranted but has provided no specific argument in support of his contention.  During his March 2010 hearing, the Veteran testified that he had injured his left fifth finger by bending it all the way back at the base of the knuckle while working in Germany and that he had bent his right ring finger back while playing basketball.  He also testified that he had twisted his ankle on several occasions during service, that he has had problems with his ankles his entire life and that he had injured his right foot in a 1984 motorcycle accident.

Service treatment records reflect that, in July 1987, the Veteran complained of wheezing were noted while assessments of bronchospasms and questionable asthmatic bronchitis were made.  Complaints of a twisting injury to the right ankle in August 1989 and an accompanying X-ray revealed a small avulsion of the lateral aspect of the ankle as well as soft tissue swelling.  Complaints of a right ankle injury while playing basketball and an assessment of a sprained right ankle were noted in October 1989.  A December 1989 left fifth finger X-ray reflects complaints of a traumatic dislocation at the proximal interphalangeal (PIP) joint with self-reduction the previous day and revealed a soft tissue edema at the PIP joint without evidence of a fracture or subluxation.  An impression of bronchitis versus mycoplasma pneumoniae was made in January 1992 and an assessment of possible bronchitis was made in April 1992.  In February 1993, impressions of pharyngitis and an upper respiratory infection were made following complaints of a sore throat.  A November 1994 discharge examination found the lungs and chest as well as upper and lower extremities to be normal.  The Veteran's feet were also found to be abnormal as pes planus was present.  In an accompanying Report of Medical History (RMH), the Veteran denied that he had, or that he ever has had, shortness of breath, a chronic cough, lameness, foot trouble and a bone, joint or other deformity.  A December 1994 separation chest X-ray, which was conducted at VA, found the lungs to be normal in appearance with no evidence of active disease.

An April 2007 VA examination report reflects the Veteran's reports of suffering from asthma that was diagnosed in grade school, that he had  bronchitis on two occasions and that he had no history of chronic bronchitis.  He also denied any problems with his right ring finger and right ankle.  He also reported having suffered a fracture of the left fifth finger.  Following a physical examination, an impression of asthma that has been present since childhood was made.  The examiner noted that there was no evidence of chronic bronchitis, chronic left finger problems, right ring finger problems or  right ankle problems.

A May 2007 private Pulmonary Function Report (PFT) revealed the presence of a mild and reversible obstructive ventilatory defect; no diagnosis was made.  In a May 2007 addendum opinion, the VA examiner again indicated that there was no evidence of chronic bronchitis and that there were no residual problems related to an in-service left fifth finger fracture.  The examiner further opined that there was no history of a right ankle injury during service and that this condition was therefore not a "service-connected problem."

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this appeal has had, chronic bronchitis, residuals of a left fifth finger fracture, or any chronic disability affecting the right ring finger, the right ankle, or the right foot.  No such diagnosis  is  documented in the medical evidence of record; rather, objective testing has not revealed any of the claimed disabilities, and a VA examiner has specifically no evidence of chronic bronchitis, left fifth finger fracture, a right ring finger disorder or a  right ankle disorder.  

Although the Veteran seems to think that, in this case, the presence of an in-service event warrants an award of service connection, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, medical evidence indicates that, fundamentally, the Veteran does not have-at, at no point pertinent to this appeal, has had-the disabilities for which service connection is sought, there can be no valid claim for service connection.

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran currently has any of the claimed disabilities as a result of his service, the Board points out that the  matters of the diagnosis and/or etiology of the disabilities at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the diagnosis and/or etiology of the Veteran's claimed chronic bronchitis, left fifth finger dislocation residuals, a right ring finger disorder and/or a right foot disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of current disability and/or medical nexus do not constitute competent evidence on this point, and, thus, have no probative value.



B.  Right Shoulder Disorder and Right Big Toe Disorder

The Veteran contends that his current right shoulder disorder is the result of wear and tear on the joint during service and that his right big toe disorder is related to service.  Specifically, during the June 2012 hearing, the Veteran testified that he had experienced his right shoulder dislocation at work sometime between 2003 and 2005 but that he believed that he had sustained his initial right shoulder injury while playing sports and through "artillery" in service.  He further testified that he did not receive any medical treatment for his right shoulder during service and that he could not remember whether a medical professional had linked his right shoulder disorder to service.  With regards to the right big toe, the Veteran testified during the June 2012 hearing that he had broken that toe during his 1984 motorcycle accident.

Service treatment records were negative for complaints, treatments or diagnoses related to any right shoulder disorder and/or right big toe disorder.  A November 1994 service discharge examination found the Veteran's upper extremities to be normal but found the lower extremities to be abnormal, noting the presence pes planus.  The Veteran denied a painful or "trick" shoulder and foot trouble in an accompanying RMH.

Post-service treatment records reflect that the Veteran sustained a right shoulder injury at work in December 2004.  In a December 2004 private treatment note, the Veteran reported that he had sustained this injury to his right shoulder while loading bread on racks and pushing with his arm in an overhead position.  He also denied a past history of any prior injuries to the same body part and an assessment of dislocation closed shoulder not otherwise specified (NOS) was made.  Subsequently, in May 2006, the Veteran underwent open Bankart reconstruction of his right shoulder due to recurrent, traumatic dislocations.  A July 2006 private treatment note reflects the veteran's reports of injuring his right foot.  An accompanying X-ray revealed a fracture of the distal phalanx of the right great toe and an assessment of a great toe fracture was made.

Initially, the Board notes that, absent competent evidence indicating arthritis within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded on a presumptive basis as a chronic disease defined in 38 C.F.R. § 3.309(a).  The Board further notes that the passage of many years between discharge from active service and the medical documentation of a claimed disabilities (i.e., at least nine years for the right shoulder disorder and 11 years for the right great toe disorder) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

Here, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).   

There also is no competent evidence or opinion even suggesting that there exists a medical nexus between the right shoulder disorder and/or right big toe disorder diagnosed so many years after the Veteran's discharge and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  Furthermore, on this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's right shoulder disorder and/or right big toe disorder.

Further, the Veteran's recent contentions of sustaining a right shoulder wear and tear injury during service are not consistent with the record.  The Veteran denied that he had, or that he had ever had, a painful or "trick" shoulder in a November 1994 RMH.  He also denied that he had suffered any illness or injury other than those already noted.  In a December 2004 private treatment note, the Veteran had reported injuring his right shoulder the previous month while at work and that he did not have any prior injuries to the same body part.  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).   In light of these contradictory statements, the Board finds that any assertions as to his in-service right shoulder injury are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a current disability (right shoulder  recurrent traumatic dislocations and a right great toe fracture), but there is nothing to indicate that either disability may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself does not contend that he experienced any symptoms related to these disabilities during service or for many years after service.  Moreover, the Veteran himself reported that he had sustained a great toe fracture in the 1984 motorcycle accident and the clinical evidence suggests that such fracture occurred in approximately July 2006.  Additionally, there is no medical or other persuasive evidence which suggests that the current right shoulder disorder and/or right great toe disorder are related to service.  

Moreover, in the absence of evidence of an in-service disease or injury, a remand of either of the above-referenced claims for an examination or to obtain an opinion as to the etiology of the Veteran's claimed right shoulder disorder and/or right great toe disorder would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's right shoulder disorder and/or right great toe disorder and his service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim (i.e. that he actually sustained a right shoulder disorder as a result of joint wear and tear during service, instead of a documented post-service work-related injury) and which the Board has found to not be credible.  As indicated above, a  medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal, 5 Vet. App. at 461;  Swan, 5 Vet. App. at  233)).  

Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2012).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's claimed right shoulder and/or right great toe disorder.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran's right shoulder disorder and/or right great toe disorder was the result of his service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the etiology of the disability at issue is one within the province of trained professionals.  See Jones, supra.  Although lay persons are competent to provide opinions on some medical issues (see Kahana, supra), the specific matter of the etiology of the Veteran's right shoulder disorder and/or right great toe disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain, supra.  Hence, the lay assertions of a medical nexus do not constitute competent evidence on this point, and, thus, have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for chronic bronchitis, residuals of a left fifth finger dislocation, a right ring finger disorder, a right ankle disorder, a right foot disorder, a right shoulder disorder, and a right big toe disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for chronic bronchitis is denied.

Service connection for residuals of a left fifth finger dislocation is denied.

Service connection for a right ring finger disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right big toe disorder is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

The Veteran was last afforded a VA orthopedic examination in July 2011 to determine the nature and severity of this left shoulder strain and left knee strain.
During his June 2012 hearing, the Veteran testified that his left shoulder frequently locked and that he experienced left arm numbness and a lack of feeling.  The Board also notes that the Veteran has claimed service connection for left arm radial nerve palsy and that the April 2007 VA examiner had found that this condition had resolved.  It is unclear from the current record whether the Veteran's left arm nerve complaints are related to his service-connected left shoulder strain or were attributed to a separate disability.  Further, and with regards to the left knee strain, the Veteran testified that he has fallen multiple times and that he had been given a knee brace to aid in stability.  The April 2011 VA examination report indicates that there was no ligamentous laxity found and the Veteran did not report wearing a knee brace.

In light of the Veteran's testimony, the period of time that has passed since the last examinations, and, hence, the possibility of worsening of his disabilities, the Board concludes that the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected left shoulder strain and left knee strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377(1994); VAOPGCPREC 11-95 (1995).

The Veteran asserts that his exposure to loud noise while in service has caused the claimed hearing loss.  Specifically, he asserts that his in-service noise exposure as a cannon crew member as well as the loud noises associated with artillery.  In this regard, the Board notes that the Veteran's Form DD-214 show that he served as a combat engineer, ammunition specialist and cannon crewmember.  As a result, the Board acknowledges that the Veteran's military duties involved some degree of significant noise exposure.  While the report of his November 1994 separation examination reflects normal hearing acuity for both ears in all frequencies tested, the absence of documented hearing loss in service is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d). 

As regards the claimed h  right hand fracture and contusion residuals and right femur fracture residuals, the Board notes that Veteran was involved in a motorcycle accident in June 1984 and that the Veteran has essentially alleged that his preexisting disability was worsened by service, to include multiple right hand injuries.  A June 1984 private operative note indicates that the Veteran had underwent a closed femoral rodding due to a closed fracture of the right femur.  An April 1986 service entrance examination found that the Veteran's right hand to be abnormal but the specific notations regarding the findings are not legible.  Service treatment records further note that the Veteran complained of right hand pain in August 1992 after smashing his right hand between a box and a two-and-a-half truck and assessments of right hand contusion dorsum proximal, metatarsophalangeal joints (MTPS) II-IV, was made.  In the May 2007 VA examination report addendum, the VA examiner opined that the Veteran's fractures and contusions to the right hand were service connected because it occurred while in service and that his status-post right femur fracture was due to a service connected injury.  However, this examiner appears to believe that the motorcycle accident occurred during service and did not address whether the claimed conditions preexisted service and was aggravated by service.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claims for service connection for bilateral hearing loss, and for right hand fracture/contusion and right femur fracture residuals.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon, supra.
The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Portland, Oregon VA Medical Center (VAMC), and that records from these facilities dated through April 2010 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Portland VAMC (since April 2010) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include any records from the Oregon Health and Science University. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of each higher rating claim should include consideration of whether any, or any further, staged rating of the disability, pursuant to Fenderson.	


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2010.  Follow the procedures set forth in 38 C.F.R.§ 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any records from the Oregon Health and Science University. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional,  for evaluation of his service-connected left shoulder strain superimposed on acromioclavicular joint degenerative joint disease and rotator cuff syndrome.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should clearly identify all current residuals of the Veteran's left shoulder strain superimposed on acromioclavicular joint degenerative joint disease and rotator cuff syndrome, to any include limited motion,  ankylosis and/or neurological impairment, as well as describe the frequency and severity of each manifestation. 

The examiner should conduct range of motion testing of the left shoulder, expressed in degrees, and should specifically report whether limitation of motion of the arm is at shoulder level or midway between side and shoulder level.  The examiner  should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner  should indicate the point at which pain begins. In addition, after having considered the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner  should express any such additional functional loss in terms of additional degrees of limited motion. In addition, the examiner  should reference any daily or occupational impairment associated with the Veteran's service-connected left shoulder disability.

The physician should indicate whether there is an actual or effective ankylosis of the left shoulder, and, if so, whether such ankylosis is favorable or unfavorable.

The examiner should also identify any neurological impairment associated with the left shoulder disability, to specifically include left arm radial nerve palsy.  For each identified impairment, the examiner should indicate whether such constitutes a separately-ratable disability, and, if so, should provide an assessment the severity of the impairment.

Also, based on review of the Veteran's documented medical history and assertions, the examiner  should indicate whether, at any time since the March 2007 award of service connection, the Veteran's service-connected left shoulder disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional,  for evaluation of his service-connected left knee disability.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual , and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include x-rays, should be accomplished (with all results made available to the requesting examiner,  prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner  should conduct range of motion testing of the left knee (expressed in degrees).  The examiner n should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner  should indicate the point at which pain begins.  In addition, the examiner  should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner  should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis of the left knee joint. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner  should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

The examiner should also indicate whether there is any dislocation of the semilunar cartilage, with frequent episodes of locking, pain, and effusion into the left knee joint. 

Also, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the March 2007 award of service connection, the Veteran's service-connected left knee disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic  examination, by an appropriate physician, to obtain information as to the nature and etiology of the claimed residuals of a right hand fracture and a right femur fracture .The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination of the Veteran, and consideration of the entire record (to include any testing results), the physician should identify all diagnosis/es related to the right hand, as well as diagnosis/es related to the right femur, currently present or  present at any time pertinent to the current claim (even if currently asymptomatic or resolved).    

Then, with each such diagnosed disability, the physician should render an opinion, based on sound medical principles, addressing the following: 

(a) (1) Whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.  The physician should specifically address the note finding the April 1986 finding of an abnormal right hand.

(b) For each disability or which there is no clear and unmistakable evidence of a preexisting disability, the physician should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service.

In rendering the requested opinions, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an audiologist, at a VA medical facility.  

The entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the audiologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the testing results, for each ear, the audiologist should clearly indicate  whether the Veteran manifests hearing loss disability per VA standards.

Then, for each such diagnosed disability, the audiologist should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) had its onset in or was otherwise incurred in service, to include likely in-service noise exposure.

In providing the requested opinion, the audiologist should specifically consider and discuss all pertinent medical and lay evidence, to particularly include all in- and post-service medical records, as well as all lay assertions concerning the Veteran's in- and post-service noise exposure, and as to nature, onset and continuity of symptoms of diminished hearing. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and all legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


